Case 7:19-cr-00549-VB Document 45 Filed 07/22/20 Page 1 of 1

 

 

 

 

 

 

UNITED STATES DISTRICT COURT USDC SDNY |

SOUTHERN DISTRICT OF NEW YORK DOCUMENT |
x ELECTRONICALLY FILED |!

UNITED STATES OF AMERICA DOCH
; | DATE FILED: 3 |

Vv. : ORDER | ~ 1

JORDAN TAYLOR and ; 19 CR 549 (VB)

LORENZO MCCOY,

Defendants.
wen een en eee eee eee rr xX

 

The Court expects to conduct the status conference scheduled for August 25, 2020, at
11:00 a.m., in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: July 22, 2020
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 

 
